Exhibit 10.2
EXECUTION VERSION
AMENDMENT NO. 1 TO CREDIT AGREEMENT
This AMENDMENT NO. 1 TO CREDIT AGREEMENT, dated as of November 1, 2011 (this
“Amendment”), is made by and among COGDELL SPENCER LP, a Delaware limited
partnership (the “Borrower”), COGDELL SPENCER INC., a Maryland corporation
(“CSI”), EACH LENDER PARTY HERETO, EACH OF THE UNDERSIGNED GUARANTORS and BANK
OF AMERICA, N.A., as Administrative Agent for the Lenders (in such capacity, the
“Agent”).
RECITALS:
WHEREAS, the Borrower, CSI, the Agent and the lenders party thereto
(collectively, the “Lenders” and individually, a “Lender”) have entered into
that certain Credit Agreement dated as of August 2, 2011 (as hereby amended and
as from time to time further amended, modified, supplemented, restated, or
amended and restated, the “Credit Agreement”), pursuant to which the Lenders
have made available to the Borrower a term loan facility; capitalized terms used
in this Amendment not otherwise defined herein shall have the definitions set
forth in the Credit Agreement; and
WHEREAS, the Guarantors and the Agent have entered into a Guaranty Agreement
dated as of August 2, 2011 (the “Guaranty Agreement”); and
WHEREAS, Section 5A.04(e) of the Credit Agreement requires the delivery to the
Agent of consents and acknowledgements from the ground lessors of certain
Borrowing Base Properties within ninety (90) days of the Closing Date and the
Borrower has not been able to obtain such consents and acknowledgements within
such time period; and
WHEREAS, the Borrower has requested that the Agent and the Lenders agree to
amend certain terms of the Credit Agreement, and the Agent and the Lenders party
hereto are willing to effect such amendments upon the terms and conditions
contained in this Amendment; and
NOW, THEREFORE, in consideration of the premises and further valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, the
parties hereby agree as follows:
1. Amendment to Credit Agreement. Subject to the conditions set forth in Section
2, the Credit Agreement is hereby amended, effective as of the date hereof, as
follows: Section 5A.04(e) is amended to replace the reference to “ninety
(90) days” in each of the third and fourth sentences thereof with a reference to
“one hundred and fifty (150) days”.
2. Effectiveness; Conditions Precedent. Upon receipt by the Agent of
counterparts of this Amendment, duly executed by the Borrower, the Guarantors,
the Agent and the Required Lenders, this Amendment shall be effective as of the
date hereof.

 

 



--------------------------------------------------------------------------------



 



3. Representations and Warranties. In order to induce the Agent and the Lenders
to enter into this Amendment, the Borrower represents and warrants to the Agent
and the Lenders as follows:
(a) The representations and warranties made by it in Article VI of the Credit
Agreement are true and correct on and as of the date hereof after giving effect
to this Amendment, except to the extent that such representations and warranties
expressly relate to an earlier date, in which case such representations and
warranties are true and correct as of such earlier date;
(b) This Amendment has been duly authorized, executed and delivered by the
Borrower and constitutes a legal, valid and binding obligation of such party,
except as may be limited by general principles of equity or by the effect of any
applicable bankruptcy, insolvency, reorganization, moratorium or similar law
affecting creditors’ rights generally; and
(c) After giving effect hereto, no Default or Event of Default exists.
4. Entire Agreement. This Amendment, together with the Loan Documents
(collectively, the “Relevant Documents”), sets forth the entire understanding
and agreement of the parties hereto in relation to the subject matter hereof and
supersedes any prior negotiations and agreements among the parties relating to
such subject matter. No promise, condition, representation or warranty, express
or implied, not set forth in the Relevant Documents shall bind any party hereto,
and no such party has relied on any such promise, condition, representation or
warranty. Each of the parties hereto acknowledges that, except as otherwise
expressly stated in the Relevant Documents, no representations, warranties or
commitments, express or implied, have been made by any party to the other. None
of the terms or conditions of this Amendment may be changed, modified, waived or
canceled orally or otherwise, except in writing and in accordance with
Section 11.01 of the Credit Agreement.
5. Full Force and Effect of Agreement. Except as hereby specifically amended,
modified or supplemented, the Borrower hereby acknowledges and agrees that the
Credit Agreement and all of the other Loan Documents are hereby confirmed and
ratified in all respects and shall remain in full force and effect according to
their respective terms.
6. Counterparts. This Amendment may be executed in one or more counterparts,
each of which shall be deemed an original but all of which together shall
constitute one and the same instrument. Delivery of an executed counterpart of a
signature page of this Amendment by telecopy or electronic format (including
.pdf) shall be effective as delivery of a manually executed original counterpart
of this Amendment.
7. Governing Law. This Amendment shall in all respects be governed by, and
construed in accordance with, the laws of the State of New York.
8. Enforceability. Should any one or more of the provisions of this Amendment be
determined to be illegal or unenforceable as to one or more of the parties
hereto, all other provisions nevertheless shall remain effective and binding on
the parties hereto.
9. Successors and Assigns. This Amendment shall be binding upon and inure to the
benefit of the Borrower, the Agent and each Lender and their respective
successors and assignees to the extent such assignees are permitted assignees as
provided in Section 11.06 of the Credit Agreement.

 

 



--------------------------------------------------------------------------------



 



10. Expenses. Without limiting the provisions of Section 11.04 of the Credit
Agreement, the Borrower agrees to pay all reasonable out of pocket costs and
expenses (including without limitation reasonable legal fees and expenses)
incurred before or after the date hereof by the Agent and its Affiliates in
connection with the preparation, negotiation, execution, delivery and
administration of this Amendment.
11. Consent of the Guarantors. Each Guarantor hereby consents, acknowledges and
agrees to the amendments set forth herein and hereby confirms and ratifies in
all respects the Loan Documents to which such Person is a party (including
without limitation the continuation of such Person’s payment and performance
obligations and the effectiveness and priority of any Liens granted thereunder,
in each case upon and after the effectiveness of this Amendment and the
amendments contemplated hereby) and the enforceability of such Loan Documents
against such Person in accordance with its terms.
[Signature pages follow.]

 

 



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties hereto have caused this Amendment No. 1 to
Credit Agreement to be made, executed and delivered by their duly authorized
officers as of the day and year first above written.

                      COGDELL SPENCER LP, a Delaware limited
partnership    
 
                    By:   CS Business Trust I, a Maryland
Statutory Trust, its General Partner    
 
               
 
      By:        
 
         
 
Name: Charles M. Handy    
 
          Title: Chief Financial Officer and Trustee    
 
                    COGDELL SPENCER INC., as Guarantor    
 
               
 
  By:                                   Name: Charles M. Handy
Title: Chief Financial Officer    

AMENDMENT NO. 1 TO CREDIT AGREEMENT
Signature Page

 

 



--------------------------------------------------------------------------------



 



          GUARANTORS:    
 
        ERDMAN COMPANY, a Wisconsin corporation    
 
       
By:
       
 
 
 
Name: Charles M. Handy
Title: Chief Financial Officer    
 
        CS BUSINESS TRUST I, a Maryland Statutory Trust
CS BUSINESS TRUST II, a Maryland Statutory Trust    
 
       
By:
       
 
 
 
Name: Charles M. Handy
Title: Chief Financial Officer and Trustee    
 
        COGDELL SPENCER ADVISORS MANAGEMENT,
LLC, a Delaware limited liability company    
 
       
By:
       
 
 
 
Name: Charles M. Handy
Title: Manager    

AUGUSTA MEDICAL PARTNERS, LLC,
a Georgia limited liability company
CAROLINA FOREST PLAZA, LLC, a South
Carolina limited liability company
FRANCISCAN DEVELOPMENT COMPANY,
LLC, a North Carolina limited liability company
200 ANDREWS, LLC, a South Carolina limited
liability company
INDIANAPOLIS MOB, LLC, an Indiana limited liability
company
EAST JEFFERSON MEDICAL PLAZA, LLC, a
Louisiana limited liability company
BEAUFORT MEDICAL PLAZA, LLC, a South Carolina
limited liability company
RIVER HILLS MEDICAL ASSOCIATES, LLC, a South
Carolina limited liability company

              By:   Cogdell Spencer Advisors Management, LLC, a
Delaware limited liability company, its Manager    
 
           
 
  By:        
 
     
 
Name: Charles M. Handy    
 
      Title: Manager    

AMENDMENT NO. 1 TO CREDIT AGREEMENT
Signature Page

 

 



--------------------------------------------------------------------------------



 



                  CABARRUS POB, LP, a North Carolina limited partnership
COGDELL INVESTORS (BIRKDALE), LP,
a North Carolina limited partnership
COGDELL INVESTORS (BIRKDALE II), LP,
a North Carolina limited partnership
COGDELL INVESTORS (MALLARD), LP,
a North Carolina limited partnership
COPPERFIELD MOB, LP, a North Carolina limited partnership
EAST ROCKY MOUNT KIDNEY CENTER ASSOCIATES, LP, a North Carolina limited
partnership
GASTON MOB, LP, a North Carolina limited partnership
MARY BLACK WESTSIDE MEDICAL PARK I LIMITED PARTNERSHIP, a South Carolina limited
partnership
MEDICAL INVESTORS III, LP, a South Carolina limited partnership
WEST MEDICAL OFFICE I, LP, a South Carolina limited partnership    
 
                By:   Cogdell Spencer Advisors Management, LLC,
a Delaware limited liability company, its
General Partner    
 
               
 
  By:                          
 
      Name:   Charles M. Handy    
 
      Title:   Manager    
 
                VERDUGO MOB, LP, a California limited partnership    
 
                By:   Verdugo Management, LLC, a California limited
liability company, its General Partner    
 
               
 
  By:                          
 
      Name:   Charles M. Handy    
 
      Title:   Manager    

AMENDMENT NO. 1 TO CREDIT AGREEMENT
Signature Page

 





--------------------------------------------------------------------------------



 



                  MULBERRY MEDICAL PARK LIMITED PARTNERSHIP, a North Carolina
limited partnership     COGDELL INVESTORS (OSS), LP, a North
Carolina limited partnership    
 
                By:     Cogdell Spencer Advisors Management, LLC,
a Delaware limited liability company, its
General Partner    
 
               
 
  By:                          
 
      Name:   Charles M. Handy    
 
      Title:   Manager    
 
                ANCHOR COGDELL COVINGTON, LLC, a Kentucky
limited liability company     ANCHOR COGDELL FLORENCE, LLC, a Kentucky
limited liability company    
 
               
By:
                              Name:   Charles M. Handy         Title:   Manager
   
 
                ANCHOR COGDELL DOYLESTOWN, LP, a Pennsylvania limited
partnership    
 
                By:   Anchor Cogdell Doylestown GP, LLC, a
Pennsylvania limited liability company, its General Partner    
 
               
 
  By:                          
 
      Name:   Charles M. Handy    
 
      Title:   Manager    

AMENDMENT NO. 1 TO CREDIT AGREEMENT
Signature Page

 





--------------------------------------------------------------------------------



 



BANK OF AMERICA, N.A., as
Administrative Agent

                  By:           Name:           Title:      

AMENDMENT NO. 1 TO CREDIT AGREEMENT
Signature Page

 

 



--------------------------------------------------------------------------------



 



           
LENDERS:

BANK OF AMERICA, N.A., as a Lender
      By:           Name:           Title:      

AMENDMENT NO. 1 TO CREDIT AGREEMENT
Signature Page

 

 



--------------------------------------------------------------------------------



 



           
KEYBANK NATIONAL ASSOCIATION, as a Lender
      By:           Name:           Title:      

AMENDMENT NO. 1 TO CREDIT AGREEMENT
Signature Page

 

 



--------------------------------------------------------------------------------



 



           
CITIBANK, N.A., as a Lender
      By:           Name:           Title:      

AMENDMENT NO. 1 TO CREDIT AGREEMENT
Signature Page

 

 



--------------------------------------------------------------------------------



 



           
REGIONS BANK, as a Lender
      By:           Name:           Title:      

AMENDMENT NO. 1 TO CREDIT AGREEMENT
Signature Page

 

 



--------------------------------------------------------------------------------



 



           
RAYMOND JAMES BANK, FSB, as a Lender
      By:           Name:           Title:      

AMENDMENT NO. 1 TO CREDIT AGREEMENT
Signature Page

 

 